
	

114 HR 3455 IH: Gun Trafficking Prevention Act of 2015
U.S. House of Representatives
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3455
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2015
			Mrs. Carolyn B. Maloney of New York (for herself, Mr. Cummings, Mr. Meehan, Mr. King of New York, Ms. Kelly of Illinois, Mr. Fitzpatrick, Mr. Donovan, and Ms. Duckworth) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prevent gun trafficking.
	
	
 1.Short titleThis Act may be cited as the Gun Trafficking Prevention Act of 2015. 2.Firearms trafficking (a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:
				
					932.Trafficking in firearms
 (a)OffensesExcept as provided in subsection (b), it shall be unlawful for any person, in or affecting interstate commerce—
 (1)to purchase, attempt to purchase, or transfer a firearm, with the intent to deliver the firearm to another person who the transferor knows, or has reasonable cause to believe, is prohibited by Federal or State law from possessing a firearm;
 (2)in purchasing, attempting to purchase, or transferring a firearm, to intentionally provide false or misleading material information on a Bureau of Alcohol, Tobacco, Firearms, and Explosives firearms transaction record form; or
 (3)to knowingly direct, promote, or facilitate conduct that violates paragraph (1) or (2). (b)Gift exceptionsSubsection (a) shall not apply to a firearm that is—
 (1)lawfully acquired by a person to be given to another person not prohibited from possessing a firearm under Federal or State law as a gift; or
 (2)lawfully received or otherwise acquired by a court-appointed trustee, receiver, or conservator for, or on behalf of, an estate or creditor or by a person to carry out a bequest, or an acquisition by intestate succession under the laws of the State of residence of the person.
							(c)Penalties
 (1)In generalAny person who violates this section shall be fined under this title, imprisoned for not more than 20 years, or both.
 (2)Organizer enhancementIf a violation of subsection (a) is committed by a person in concert with 5 or more other persons with respect to whom such person occupies a position of organizer, a supervisory position, or any other position of management, such person may be sentenced to an additional term of imprisonment of not more than 5 consecutive years.
 (3)ConspiracyAny person who conspires to commit an offense described in this section shall be fined under this title, imprisoned for not more than 10 years, or both..
 (b)Technical and conforming amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by adding at the end the following:
				
					
						932. Trafficking in firearms..
			(c)Directive to the sentencing commission
 (1)In generalPursuant to its authority under section 994(p) of title 28, United States Code, the United States Sentencing Commission shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of offenses under section 932 of title 18, United States Code (as added by subsection (a)).
 (2)RequirementIn carrying out this section, the Commission shall review the penalty structure that the guidelines currently provide based on the number of firearms involved in the offense and determine whether any changes to that penalty structure are appropriate in order to reflect the intent of Congress that such penalties reflect the gravity of the offense.
				
